Citation Nr: 1639880	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for dental trauma, teeth #3, 14, and 30, for compensation purposes.

(The issue of entitlement to service connection for mental stress is the subject of a separate appellate decision being issued simultaneously.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to January 1963, and from March 1964 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision issued by RO in Boise, Idaho, which denied service connection for dental trauma, teeth #3, 14, and 30.  Jurisdiction has since been transferred to the RO in Reno, Nevada.  

In the December 2009 rating decision, the RO decision referred the implied claim for outpatient dental treatment eligibility to the appropriate VA Medical Center (VAMC) dental clinic.  The Veteran has not appealed any VAMC determination regarding eligibility for outpatient dental treatment.  He has indicated that he desires to pursue a dental compensation claim.  See July 2009 Veteran statement; see Mays v. Brown, 5 Vet. App. 302, 306 (1993).  

Regarding the Veteran's claim for service connection for dental trauma, a timely notice of disagreement (NOD) was received from the Veteran in March 2010.  After a Statement of the Case (SOC) as to that issue was mailed to the Veteran in September 2010, later that month, the Veteran perfected his appeal with the filing of a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans'Appeals).

The Veteran testified during a May 2011 Board hearing at the RO held before an  undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  During the hearing, the Veteran provided additional evidence that was accompanied by a signed waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  

In February 2013, the Board remanded the claim on appeal for further development, to include efforts to locate and obtain private dental treatment records from Dr. A.T.T. and records for any VA or private psychiatric treatment identified by the Veteran.  

In October 2013, the Board remanded the claim for the AOJ to ensure that the development requested in the February 2013 remand was adequately completed.  

In May 2016, the Veteran was afforded another Board hearing before an  undersigned Veterans Law Judge at the Las Vegas satellite office of the Reno RO.  The hearing transcript is associated with the record.  

As the Veteran has now provided testimony for this issue on appeal before two different Veterans Law Judges, the issue has become subject to a Board panel due to the second hearing.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011); 38 C.F.R. §§ 19.3, 20.707 (2015).  The Veteran waived his right to a hearing before a third Veterans Law Judge during  the May 2016 hearing.  See May 2016 Board hearing transcript, pp. 18-20.

The Board notes that the Veteran submitted additional written statements following the last review by the AOJ in the September 2015 supplemental statement of the case (SSOC).  Although a formal waiver of AOJ review has not been received, the Board considers correspondence received on September 28, 2015 to indicate a clear desire to pursue de novo review by the Board and not have the AOJ re-adjudicate his claim based upon additional evidence.  Moreover, the newly received statements are cumulative and redundant of evidence previously considered.  Hence, a remand of this matter for initial AOJ consideration of the evidence received is unnecessary.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

Also, this  appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim have been accomplished. 

2.  The record does not reflect the Veteran had any in-service dental trauma or disease process causing a loss of substance of the body of the maxilla or mandible resulting in loss of teeth, and he does not have a current dental disability for which service connection may be established for compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for dental trauma, teeth #3, 14, and 30, for compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2015); VAOGCPREC 5-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between a veteran's service (or service-connected disability, as appropriate) and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. (Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

Here, in a September 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection on a direct basis.  It clarified that the previous rating decisions documented his eligibility for dental treatment, and the current claim pertained to service-connected compensation for dental trauma.  The letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2009 RO decision reflects the initial adjudication of the claim for service connection after issuance of the September 2009 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As noted, the Veteran provided testimony during the May 2011 and May 2016 Board hearings.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.§  3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties:(1)  to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  With respect to the current claim, the Board finds that, pursuant to Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R.§  3.103(c)(2), and that both hearings were legally sufficient.

During each hearing, the issue was identified, and testimony was elicited regarding the Veteran's symptoms and treatment, and his assertions regarding the claim.  During the hearings, the undersigned Veterans Law Judges presiding over the hearings sought to identify or clarify the dental trauma sustained in service that is critical to the instant claim and any pertinent, existing evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the Veteran's claim.  In February and October 2013, the claim was remanded to provide further assistance to the Veteran in obtaining the evidence needed to substantiate his claim.  

Moreover, the AOJ substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 -06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A December 2013 letter informed the Veteran about information and evidence needed to substantiate his claim for dental trauma, teeth #3, 14, and 30.  It also informed him that VA was attempting to obtain private dental treatment records from Dr. A.T.T.  and any other dental treatment records since July 2012.  An authorization to obtain private medical records was furnished for the Veteran to complete and sign.  Dr. A.T.T.'s dental records were obtained in September 2015 and associated with the record.  The AOJ then readjudicated the claim in the September 2015 SSOC.  

The Veteran contends that the Reno RO has deprived him of due process.  Specifically, he contends that VA employees engaged in misconduct by initially granting his dental disability claim, then rescinding the decision.  It also appears that there was a miscommunication between the Veteran, his representative and the RO concerning whether dental trauma had been demonstrated.  See May 2016 hearing transcript, pp. 34-35.  

In April 2003, the RO issued a decision concerning service connection claims that were wholly unrelated to the claimed dental disability.  For unknown reasons, the RO also updated the Veteran's rating code sheet to reflect that teeth number 3, 14, and 30 were injured by trauma in service.  However, the April 2003 notification letter and enclosed rating decision concerned other issues and did not advise the Veteran about the dental trauma determination reflected in the code sheet.  The code sheet is only a historical reference about what claims have been found service connected, what ratings have been assigned over time, and what claims have been determined not service connected.  The RO is required under VA procedure to provide notice and a copy of the narrative portion to the Veteran.   The code sheet of the rating decision issued in April 2003 is intended for internal VA processing and is not routinely distributed to the Veteran.  See the VA Adjudication Procedure Manual, M21-1MR, Part III, subpart iv.7.A.1.e.  The Veteran does not contend he received a copy of the April 2003 code sheet.  Thus, the code sheet change did not constitute proper notice of a decision under 38 U.S.C.A. § 5104 (West 2014).  As the Veteran was never advised (led to believe) that service connection for a compensable dental disability was granted, the April 2003 rating decision was not effective as a decision on that issue.  Sellers v. Shinseki, 25 Vet. App. 265, 274 (2012).  VA is not bound by the administrative error, or subsequent decisions solely based on that error.  Owings v. Brown, 8 Vet. App. 17, 23 (1995), aff'd, 86 F.3d 1178 (Fed. Cir. 1996) (table) (VA is not be bound to grant benefits due to administrative error); see McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to stop the government from denying benefits).

In the December 2009 decision on appeal, the RO noted the above internal processing error.  Since the April 2003 notification letter and decision sent to the Veteran did not advise him about recognition of a service-connected dental trauma, the RO simply removed it from the rating code sheet.  See 38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. § 3.103 (2015).   Moreover, review of the record does not reveal any irregularity suggesting that any instance of misconduct occurred in removing the dental trauma determination.  The facts clearly support the determination that no trauma occurred as explained in detail below.  While the RO's error within the April 2003 code sheet is inexplicable, it did not engage in misconduct by explaining the error and correcting it in the December 2009 decision.  Accordingly, the Board finds that the Veteran's assertions of any due process deficiency based upon misconduct by RO employees to be without merit.   

In summary, the duties imposed by the VCAA have been considered and satisfied. 
The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma. 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a), (b).

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease, but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a thorough review of the Veteran's service treatment records does not reveal any in-service dental trauma.  Review of the Veteran's dental records dated from March 1964 to January 1968 does not reference any traumatic injury.  On the Veteran's January 1968 Report of Medical History for separation, he denied having or ever having severe tooth or gum trouble.  

In April 1969, the RO issued a dental rating sheet.  It approved outpatient treatment only for teeth numbered 3, 14 and 30.  The remarks noted that there was no dental trauma or prisoner of war (POW) status.  

On his March 1985 Report of Medical History for reserve service, the Veteran again denied having or ever having had severe tooth or gum trouble.  

VA treatment records from November 2004 through 2015 reflect that the Veteran regularly sought dental care at VA.  They do not reference any history of in-service dental trauma.  

In March 2010, the Veteran asserted that the lack of treatment for teeth #3, 14, and 30 was an in-service event.  It led to "injury by trauma."  He asserted that he did not receive appropriate dental care in service.  He stated that he filed a claim within a year of separation, but did not receive a reply.  He believed the absence of in-service dental treatment had caused his current dental problems.  He desired compensation for his current dental disability and expressed concern that the RO initially granted the claim, then retracted it.  

In his September 2010 substantive appeal, the Veteran stated that he experienced dental trauma of a continuous nature in service.  He reported it, but did not receive appropriate treatment.  He asserted the lack of dental treatment was an event for teeth #3, 14 and 30.  He constantly experienced 6/10 dental pain without relief.  He detailed that he served on a top secret assignment in Greece and was the only cryptology operator for about six months.  He worked under very stressful conditions with no breaks.  He did not have appropriate cryptology training.  He was unable to obtain dental treatment during this time.  He asserted the benefit-of -the-doubt rule should apply due to the hardships surrounding this assignment.  When he transferred duty stations to Red Bluff, California, he was again denied dental treatment for unknown reasons.  His commander advised him to apply for dental treatment through VA.  However, VA failed to provide appropriate dental care after separation.  He asserted the absence of treatment in service resulted in injury by trauma.  

In March 2011, the Veteran stated that he had unnecessary stress or trauma from his in-service job responsibilities as a cryptology operator.  He reiterated that the absence of dental treatment led to injury by trauma.  He asserted that the benefit-of-the-doubt rule be applied to recognize work related stress as equivalent to dental trauma.  

During  the May 2011 Board hearing, the Veteran recounted his tour of duty in Greece where he was unable to obtain appropriate dental treatment.  He asserted that he had a continuity of symptomatology for dental symptoms beginning in service.  Upon direct query, the Veteran denied sustaining any specific injury to his mouth.  May 2011 hearing transcript, p. 7.  Rather, he indicated that his disability was caused by the absence of appropriate dental treatment in service and after separation, by VA.    

In an April 2012 letter, Dr. A.T.T. described the Veteran as having history of pain in the upper left and lower left quadrants since approximately 1965.  He had endodontic treatment without success.  He could not identify an etiology for the Veteran's complaints of pain.  He offered further treatment as a possibility without any guarantee of success.  

In August 2013, the Veteran reported that the pain and suffering caused by the lack of dental treatment in service resulted in trauma.  

In June 2014, the Veteran asserted that his currently diagnosed atypical facial/ oral pain with constant tooth hypersensitivity was related to service.  Dr. A.T.T. had informed him that he would probably have chronic dental pain for the rest of his life.  He indicated that it was caused by a prior root canal.  

In December 2015, the Veteran stated that the RO relied on false information in its denial.  He indicated that they did not consider Dr. A.T.T.'s April 2012 letter.  He believed he should be compensated for his dental disability.  

In April 2016, the Veteran contended the stress he experienced during his tour of duty in Greece and the in-service fillings were tantamount to dental trauma.  He believed that VA adjudicators had not properly considered the extenuating circumstances of his service.  

During the May 2016 Board hearing, the Veteran reported that his dental problems began when he was working on a top secret mission in Greece.  He was not able to be treated by a dentist due to his remote location.  He stated that he had dental treatment at Barksdale Air Force Base.  He could not recall the procedure, but was certain it caused more pain than he had previously experienced.  See May 2016 Board hearing transcript, p. 4.  After his Greece mission was completed, he was transferred to a radar base in California.  There he again requested dental treatment, but never received it.  His commander advised him to apply with VA after separation.  VA did not respond to his request.  He continued to have pain.  He believed it caused mental stress that led to trauma.  Id. at 10.  Dr. A.T.T. agreed with him that his dental pain had lasted many years.  Id. at 17.  The representative summarized the general sequence of in-service events as that the Veteran had an unspecified dental procedure in Louisiana.  Then, he was transferred to Greece and started experiencing the type of dental pain that continued through the present.  He had not experienced any post-service event that could account for the pain.  The Veteran was concerned that his dental problems were not adequately documented in service.  Id. at 27.  He asserted that the stress he experienced in service led to trauma.  Id. at 28.  He summarized that the failure to receive adequate dental treatment caused stress, and the stress caused trauma.  Id. at 36.     

Following review of the record, the Board finds that the evidence preponderates against a finding of an in-service trauma or disease process.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  The STRs do not include any record or indication that the Veteran had an acute injury to his mandible or teeth numbered 3, 14 or 30.   The Veteran does not allege that he sustained any specific injury causing tooth loss or mandible disorder.  He does not contend, and the STRS do not  indicate that he had any disease process recognizable for VA compensation purposes resulting in mandible bone loss.  

The Board has considered the Veteran's assertions that the generalized stress surrounding the circumstances of his service or absence of adequate treatment is equivalent to dental trauma.  However, any such assertions are without merit.  Black's Law Dictionary defines "trauma," as a "physical injury caused by a blow, or fall or a psychologically damaging emotional experience."  Black's Law Dictionary, p.1344 (5th ed. 1979).  Similarly, Stedman's Medical Dictionary defines "trauma" as a "wound; an injury inflicted usually more or less suddenly, by some physical agent."   Stedman's Medical Dictionary 1320 (3d unabridged lawyers ed. 1972).  The Veteran's subjective reports of work-related stress did not cause or result in an injury manifesting as loss of substance of the body of the maxilla or mandible without loss of continuity within the above trauma definition.  See id.  As for the Veteran's contentions that he did not receive adequate dental care in-service or from VA, the applicable regulations do not recognize the absence of treatment or poorly performed treatment as trauma.  See 38 C.F.R. § 3.306(b)(1) (2015); VAOGCPREC 5-97. 

In summary, the Board concludes that the preponderance of the evidence weighs against a finding of in-service dental trauma or disease process recognized for VA compensation purposes.  Under these circumstances, the benefit-of-doubt rule is not for application, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for dental trauma  teeth #3, 14, and 30, for compensation purposes, is denied.



													DAVID L. WIGHT				   DEBORAH W. SINGLETON
           Veterans Law Judge                                  	Veterans Law Judge
       Board of Veterans' Appeals                               Board of Veterans' Appeals




________________________________
JACQUELINE E. MONROE
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


